Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on November 18, 2020.  The Examiner acknowledges the following:
3.	The drawings filed on 11/18/2020 are accepted by the Examiner.
4.	 Current claims 1 – 14 are pending and they are being considered for examination.


Information Disclosure Statement
5.	The IDS document filed on 11/18/2020 is acknowledged by the Examiner.

Priority
6.	 Priority data is based on a PCT application PCT/JP2019/023180 filed on 06/12/2019, which refers to a Japanese application JP-2019-197088 with priority date of 10/19/2018. Certified copies were filed to the office on 12/22/2020.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 – 6 and 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Masaaki Yanagida et al., US 2017/0013221 A1, hereinafter Yanagida”. 

Regarding Claims 1 – 6, 7 – 8, 9 – 12 and 13:
	As for claim 1, Yanagida teaches,
An imaging device comprising: pixels that are arranged in an array (Fig 8A pixels 14 are arranged in an array (See [0191; 0195]). It includes first pixels 14A detailed in Fig 18 (See [0289; 0301]) and second pixels 14B detailed in Fig 19 (See [0303]) and that include first pixels and second pixels located in a same column of the array of the pixels (Fig 8A, 8B, show a plurality of first pixels 14A and second pixels. See [0191]), each of the first pixels and each of the second pixels including a photoelectric converter that converts incident light to an electric charge (Fig 18 and Fig 19 shows that each pixel includes a photoelectric conversion unit 10. See [0286; 0289; 0294]), a first transistor one of a source and a drain of which is electrically connected to the photoelectric converter, and a second transistor (As seen in the drawings Fig 18, the photoelectric conversion unit it is connected to the source and drain of various transistors and any of them can be the first or the second transistor. As first transistor let us name the amplifier transistor 11 (See [0289]). As for second transistor let us name reset transistor 12. It could also be the address transistor 13 or even the feedback transistor 27 (See [0286; 0287; 0288])), a gate of which is electrically connected to the photoelectric converter (Fig 18 shows that a float diffusion node FD connects the photoelectric conversion unit 10 to the gate of the amplifier transistor 11. See [0286]), and one of a source and a drain of which is electrically connected to the other one of the source and drain of the first transistor (Fig 18 shows the photoelectric conversion unit 10 connected to the source/drain of the amplifier transistor 11. See [0289]); a first current source configured to be electrically connected to one of the source and the drain of the second transistor of each of the first pixels (Yanagida teaches in Fig 21 a constant current source 92. See [0326]); a second current source configured to be electrically connected to one of the source and the drain of the second transistor of each of the second pixels (Fig 21, wherein the configuration of Fig 13A may be applied to the constant current source 92 to reset the pixel 14A. As it is illustrated in Fig 21, shows and example, the bias circuit 40A from Fig 13A, is connected to the switch S2 of the switching circuit 90 (See 0326]). Furthermore, in Fig 20A, Yanagida teaches as the vertical lines 17A and 17B are disposed for each of the column of the pixel 14A, a switching circuit 90o is connected between the vertical signal line 17A and the constant current source and a switching circuit 90e is connected between the vertical signal line 17B and the constant a current source (the o on the switching circuit 90o stands for odd rows and symbol 90e stands for even pixel rows). (See [0307])); and a signal line configured to be electrically connected to the other one of the source and the drain of the second transistor of each of the first pixels and to the other one of the source and the drain of the second transistor of each of the second pixels (Fig 20 shows signal lines 17A and 17B or as seen in Fig 21, the signal line 17 is connected to one of the source and drain of the reset transistor 12 or reset transistor which is connected to the current source 92 for resetting the pixels 14A. See [0326]).

	Therefore, it would have been obvious to the one with ordinary skill to combine the various embodiment and its modification as taught by Yanagida as for achieve predictable results and as explained by Yanagida to help to reduce the size of the drive circuit for the readout of the pixels and wherein the driving power of the reset transistor 12 can be 


	As for claim 2 limitations, the power supply can be the same for each of the resetting of the pixel rows. As seen in Fig 18, the power supply sends the voltage signal VDD as to reset transistor 12. See [0045].
	As for claims 3 and 4 limitations, Yanagida teaches switching circuit 90, 90o and 90e which selects the connection to the first current source as a bias voltage by the first bias circuit or to a second current source. Fig 18, constant current sources 91 and 92 (See [0291]). Fig 20A, Yanagida teaches as the vertical lines 17A and 17B are disposed for each of the column of the pixel 14A, a switching circuit 90o is connected between the vertical signal line 17A and the constant current source and a switching circuit 90e is connected between the vertical signal line 17B and the constant a current source (the o on the switching circuit 90o stands for odd rows and symbol 90e stands for even pixel rows). (See [0307])).
As for claims 5 and 9 limitations, Yanagida teaches a ground voltage GND ,which is understood as a reference voltage and it is connected to the vertical signal line 17. See [0291]).
As for claim 6 limitations, Yanagida teaches switches 90, 90o and 90e as in Fig 18, 20A and 20B. It connects the signal line 17 to either to the voltage source VDD or to the ground GND or reference source.

As for claim 11 limitations, Fig 18 shows a first transistor 11 (amplifier), a second transistor 12 (reset), a third transistor 13 (select) and a 4th transistor 27 (feedback). See [0289].
As for claim 12 limitations, Yanagida teaches the first pixels 14A and second pixels 14B send the signal corresponding to the charge generated by the photoelectric conversion unit 10 to the signal line 17. See [0292].
In regards to claim 13 limitations, it is design choice as to put the circuit around surrounding the pixel area or as a second layer. Yanagida teaches all the circuits together as seen in Fig 3, wherein the vertical scanning circuit 15, the reset voltage generation circuit 50 the pixel array and the other circuits appear together. See [0148].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Masaaki Yanagida et al., US 2017/0013221 A1, hereinafter Yanagida”, in view of “Kazuhiro Saito et al., US 2018/0007297 A1”, hereinafter Saito”. 

Regarding Claim 14:
	The rejection of claim 1 is incorporated herein. Even though, Yanagida teaches all the limitations of claim 1, it does not clearly teach or suggest for the pixels to be on a first substrate and the circuit with the first and second current source to be located on a second 
	Therefore, it would have been obvious to the one with ordinary skills at the time of the filing, to modify Yanagida by operating a device composed of two layers, one for  the pixels and the other for the circuitry, which would benefit the user with a more compact/reduced drive circuit (See Saito [0231]).


Allowable Subject Matter
8.	Claims 7 and 8 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Conclusion
9	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. A. Nishikawa et al., US 2018/035218 A1 – it teaches an imaging device including a semiconductor substrate; pixels arranged two-dimensionally along row and column directions on the substrate; and one or more interconnection layers located on the semiconductor substrate, including a first signal line extending along the column direction and a second signal line to which a multi-level signal is applied. A first pixel includes: a 
2. M. Yanagida et al., US 2017/0214872 A1 – it includes one common inventor and same assignee. There is no double patent with the instant application. It teaches an imaging device, comprising: pixel cells arranged in a matrix having rows and columns, each of the pixel cells comprising a photoelectric converter and a signal detection circuit that detects an electrical signal generated in the photoelectric converter and outputs an output signal, the pixel cells including first pixel cells and second pixel cells located in one of the columns; a first output signal line through which the output signal is output from each of the first pixel cells; a second output signal line through which the output signal is output from each of the second pixel cells; a first feedback circuit that forms, for each of the first pixel cells, a first feedback path that negatively feeds back the electrical signal; and a second feedback circuit that forms, for each of the second pixel cells, a second feedback path that negatively feeds back the electrical signal, wherein the first pixel cells are arranged every n rows in the one of the columns, and the second pixel cells are arranged every n rows in the one of the columns, where n is an integer equal to or greater than two, the rows respectively having the first pixel cells being different from those respectively having the second pixel cells.


Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697